PREWITT, Judge,
dissenting.
I respectfully dissent. It appears to me that the only real disputes thus far developed are between the plaintiff and defendant in the underlying action arid perhaps the defendant’s wife. Had there been a genuine issue between a garnishee and plaintiff, such as whether a garnishee is indebted to the defendant, then I would agree with the majority. Such a dispute would be like an independent action, and, were it not for the garnishment, might require a separate civil proceeding between the defendant and the garnishee.
However, here I see no “civil action” under Rule 51.05(a) which would call for the disqualification of the judge. With these limiting comments, I concur in the dissent of Judge Holstein.